UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-4597


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEYON D. NELSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:08-cr-00200-HEH-1)


Submitted:   August 25, 2016                 Decided: September 26, 2016


Before WILKINSON, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Acting Federal Public Defender, Patrick L.
Bryant, Appellate Attorney, Mary E. Maguire, Assistant Federal
Public Defender, Alexandria, Virginia, for Appellant.     Dana J.
Boente, United States Attorney, Olivia L. Norman, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Keyon        D.   Nelson     appeals       the    district     court’s    order

sentencing him to 30 months’ imprisonment upon revocation of his

supervised     release.          Nelson     contends    that    his     sentence   is

plainly unreasonable.           Finding no error, we affirm.

     We review sentences imposed upon revocation of supervised

release to determine whether they “fall[] outside the statutory

maximum”     or    are   “plainly      unreasonable.”          United    States    v.

Padgett, 788 F.3d 370, 373 (4th Cir.) (internal quotation marks

omitted), cert. denied, 136 S. Ct. 494 (2015).                    “We first decide

whether    the     sentence      is   unreasonable[,]      .    .   .    follow[ing]

generally the procedural and substantive considerations that we

employ in [our] review of original sentences . . . .”                         United

States v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006).                     “Only if a

revocation sentence is unreasonable must we assess whether it is

plainly so.”       Padgett, 788 F.3d at 373.

     A    revocation     sentence      is   procedurally       reasonable     if   the

district court considered the policy statements in Chapter Seven

of the U.S. Sentencing Guidelines Manual and the applicable 18

U.S.C. § 3553(a) (2012) factors.                Padgett, 788 F.3d at 373; see

18 U.S.C. § 3583(e) (2012).               The court must provide an adequate

statement of reasons for the revocation sentence it imposes, but

this statement need not be as specific or as detailed as that

required in imposing an original sentence.                      United States v.

                                            2
Thompson, 595 F.3d 544, 547 (4th Cir. 2010); see United States

v. Webb, 738 F.3d 638, 642 (4th Cir. 2013) (“[M]ere reference to

[factors omitted from § 3583(e)] does not render a revocation

sentence     procedurally      unreasonable       when     those      factors     are

relevant to, and considered in conjunction with, the enumerated

§ 3553(a) factors.”).          A revocation sentence is substantively

reasonable if the court stated a proper basis for concluding

that the defendant should receive the sentence imposed.                     Crudup,

461 F.3d at 440; see 18 U.S.C. §§ 3553(a), 3583(e).                         However,

“the sentencing court retains broad discretion to . . . impose a

term of imprisonment up to the statutory maximum.”                    Padgett, 788

F.3d at 373 (internal quotation marks omitted).

      Our    review     of    the   record      reveals    no      procedural     or

substantive error by the district court.                  The court’s passing

reference to the need to provide just punishment, in the context

of   the    court’s    reasoning    as    a    whole,    does   not    render     the

sentence     plainly    unreasonable.          Accordingly,     we     affirm     the

district court’s order.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this    court     and   argument    would      not   aid   the

decisional process.

                                                                            AFFIRMED




                                         3